Title: Estimate of Gunboats, 6 February 1807
From: Jefferson, Thomas
To: 


                        
                     
                        
                        
                        
                        T.J.
                        R.S.
                        D.
                        Avergs
                        
                     
                     
                        the Misipi & it’s nboring waters
                        {
                        Misipi
                        20
                        40
                        12
                        16
                        40
                     
                     
                        L. Pontchartrain
                        5
                        6
                        6
                     
                     
                        Mobille
                        5
                        4
                        4
                     
                     
                        Savanna Charleston & the harbors on each side frm St. M. to Ocracock
                        {
                        St. Mary’s
                        5
                        25
                        2
                        3
                        25
                     
                     
                        Savanna
                        6
                        8
                        7
                     
                     
                        Beaufort
                        2
                        4
                        3
                     
                     
                        Charleston
                        8
                        12
                        10
                     
                     
                        Cape Fear
                        2
                        4
                        3
                     
                     
                        Ocracock
                        2
                        2
                        2
                     
                     
                        
                        
                        Chesapeak & it’s wat
                        25
                        20
                        40
                        33
                        20
                     
                     
                        
                        
                        Delaware bay & riv
                        20
                        15
                        12
                        16
                        15
                     
                     
                        N.Y. the Sound & waters as far as Cape Cod
                        {
                        N. York
                        30
                        50
                        25
                        28
                        50
                     
                     
                        N. Haven
                        
                        2
                        
                     
                     
                        N. London
                        8
                        6
                        8
                     
                     
                        Newport
                        12
                        8
                        10
                     
                     
                        Boston & the harbors N. of Cape Cod
                        {
                        Boston
                        10
                        50
                        14
                        12
                        50
                     
                     
                        Salem
                        
                        4
                         }7
                     
                     
                        Newb. port
                        8
                        2
                     
                     
                        Portsmth.
                        8
                        6
                        7
                     
                     
                        Portland
                        6
                        4
                        5
                     
                     
                        Kennebeck
                        6
                        2
                        4
                     
                     
                        Shee
                        
                        2
                         }5
                     
                     
                        Penobscot
                        6
                        2
                     
                     
                        Passimaqdy.
                        6
                        4
                        5
                     
                     
                        
                        
                        Long isld. Sound
                        
                        
                        10
                        
                        
                     
                     
                        
                        
                        
                        200
                        200
                        197
                        194
                        200
                     
                  
                        
                        
                    